Title: From Thomas Jefferson to Jourdan & Sons, 29 April 1806
From: Jefferson, Thomas
To: Jourdan & Sons


                        
                            Monsieur
                            
                            à Washington 29. Avril 1806.
                        
                        Votre lettre du 16. Juillet de l’année passée m’a eté remise au mois de Decembre, et je viens de recevoir
                            actuellement le vin blanc vierge d’Hermitage que vous avez eu la bonté de m’expedier au meme tems. le vin du Sieur Deloche
                            dont votre premier envoi a eté composé, n’a eté nullement á notre gout. le 2d envoi de 100. bouteilles de votre propre cru
                            a eté excellent. mais je trouve que le dernier, de 200. bouteilles, est encore, et trés sensiblement, meilleur. ce n’est,
                            ni trop sec, comme le vin de Deloche, ni trop doux, comme l’etoit un peu trop, votre 2d. envoi. ce 3me. est preferable á
                            tout ce que j’ai vu, et trés exactement dans notre gout. si donc vous aurez la bonté de vous en tenir a cette qualité lá,
                            trés precisement, j’aurai le plaisir de vous en demander tous ces ans, par l’entremise de mon ami M. Cathalan. Je lui
                            ecris actuellement á ce sujet et il me fera la grace de vous en
                            faire demande á de certaines epoques.
                        Il est trés vrai que la liste des vins d’Hermitage qui me fut donnée lors de mon passage par Tains (il y a
                            actuellement 18. ans) en omettant votre cru, à omis ce qu’il y avoit de meilleur: et que je suis trés redevable a M
                            Cathalan de m’en avoir fait parvenir ce bon supplement. Je vous salue, Monsieur, de tout mon coeur, en vous souhaitant
                            santé et bonheur.
                        
                            Th: Jefferson
                            
                        
                    